NO. 07-07-0460-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                 DECEMBER 7, 2007
                          _______________________________

                           IN RE GERNORRIS WAYNE DIXON
                          _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Relator, Gernorris Wayne Dixon, filed his Application for Writ of Mandamus on

November 9, 2007 contending that the trial court denied him the opportunity to present

evidence of allegations of prosecutorial misconduct and ineffective assistance of counsel.

Further, Dixon contends that the trial court failed to issue a finding of facts and conclusions

of law in the denial of his “First Writ of Habeas Corpus.” However, Dixon did not include

in an appendix to his application a “certified or sworn copy of any order complained of, or

any other document showing the matter complained of.” TEX . R. APP. P. 52.3(j)(A).

Therefore, it is unknown whether the trial court was aware of Dixon’s requests.


       Additionally, Dixon did not pay the filing fee required under Rule 5 of the Texas

Rules of Appellate Procedure. By letter from this Court dated November 13, 2007, we

advised Dixon that the “filing fee in the amount of $125.00 did not accompany the
captioned original proceeding. Unless the filing fee is paid by Monday, November 26,

2007, this proceeding will be subject to dismissal.” TEX . R. APP. P. 5. Dixon has not paid

the fee as directed nor has he filed an affidavit of indigence. See TEX . R. APP. P. 20.1.


       Accordingly, we deny Dixon’s petition.       See In re Chavez, 62 S.W.3d 225

(Tex.App.–Amarillo 2001, orig. proceeding).




                                                 Mackey K. Hancock
                                                      Justice




                                             2